DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ROBERT PRIER,
                                Appellant,

                                    v.

              LORENDA PRIER a/k/a LORENDA BEUKER,
                            Appellee.

                               No. 4D21-708

                              [May 12, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No. 50-2019-DR-
003416-XXXX-NB.

   John D. Boykin of Ciklin Lubitz, West Palm Beach, for appellant.

   Deanna V. Shuler of Deanna V. Shuler, P.A., Palm Beach Gardens, and
Kathryn M. Beamer of Kathryn M. Beamer, P.A., North Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.